In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00155-CR

____________________


ROBERT MICHAEL VEGA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 96758




MEMORANDUM OPINION
 Appellant Robert Michael Vega was indicted for capital murder.  Pursuant to a plea
bargain agreement, Vega pled guilty to the lesser-included offense of murder.  As part of the
plea bargain agreement, the trial court granted Vega the right to appeal.  The trial court found
Vega guilty of murder and assessed punishment at sixty years of confinement.
	 Vega's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On August 20, 2009, we granted an extension of time for appellant to file a pro se
brief.  We received no response from the appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We note that in the section entitled "Statute for Offense[,]" the trial
court's judgment incorrectly recites "19.03(a)(2) Penal Code[.]"  See Tex. Pen. Code Ann.
§ 19.03(a)(2) (Vernon Supp. 2009) (capital murder).  This court has the authority to reform
the trial court's judgment to correct a clerical error.  See Bigley v. State, 865 S.W.2d 26, 27
(Tex. Crim. App. 1993).  Therefore, we delete this language and substitute "19.02(b) Penal
Code" in its place.  See Tex. Pen. Code Ann. § 19.02(b) (Vernon 2003) (murder).  We affirm
the trial court's judgment as reformed. (1) 
	AFFIRMED AS REFORMED.	


							_________________________________
								 HOLLIS HORTON
									 Justice

Submitted on November 24, 2009
Opinion Delivered December 16, 2009	
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.